EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chang Yang on 1/21/2022.

The application has been amended as follows: 

The specification, paragraph 0046, “Further, a thermoplastic resin included in the long-fiber reinforced thermoplastic resin LFT may include at least one selected from a group consisting of polypropylene resin” has been changed to state: 
-- Further, a thermoplastic resin included in the long-fiber reinforced thermoplastic resin LFT may include at least one selected from a group consisting of polypropylene (PP) resin --. 

Claim 1, line 20, “and a PP or TPO FOAM layer” has been changed to state: -- and a polypropylene (PP) or a thermoplastic olefin (TPO) foam layer --. 

Claim 7, line 23, “and a PP or TPO FOAM layer” has been changed to state: -- and a polypropylene (PP) or a thermoplastic olefin (TPO) foam layer --.

Allowable Subject Matter
Claims 1, 4, 5 and 7-12 are allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636